Citation Nr: 9908496	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips, knees, hands and low back.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from April 1953 to May 1957 
and from June 1957 to February 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs Medical and Regional Office Center (VAMROC) 
in Fargo, North Dakota.

The issue of entitlement to service connection for arthritis 
of the hips, knees, hands and low back is addressed in the 
REMAND portion of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The new evidence submitted since the Board denial to 
reopen the claim for service connection for left ear hearing 
loss is not by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.





CONCLUSION OF LAW

No new and material evidence has been submitted to reopen the 
claim for service connection for left ear hearing loss;  the 
July 1995 Board decision is final as to this issue.  38 
U.S.C.A. §§ 5108, 7104 (West 1991);  38 C.F.R. §§ 3.156(a), 
20.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a decision dated in July 1995, the Board found that the 
evidence added to the record since a final August 1975 denial 
concerning the issue of service connection for left hear 
hearing loss, was not previously of record but did not relate 
to the issue of service connection for left ear hearing loss.  
Accordingly, the Board found that no new and material 
evidence had been submitted to reopen the claim for service 
connection for left ear hearing loss, and that the claim was 
not reopened.

The evidence of record at the time of the July 1995 Board 
denial included audiological evaluation reports dated in 
April 1957 (inservice), February 1967 (inservice), April 1973 
(at the veteran's service retirement examination), August 
1975 (VA), and July 1992 (VA).
 
On an authorized audiological evaluation in December 1995, 
pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVE.
LEFT
10
15
35
50
50
38

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The diagnosis was mild to moderate 
high frequency hearing loss in the left ear.   

On the authorized audiological evaluation in October 1996, 
pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVE.
LEFT
10
20
30
50 
50
38

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.   The diagnosis was mild to moderate 
sensorineural hearing loss above 1 KH2.  Tympanic membranes, 
reflexes, and decay were as expected.  

At his July 1997 RO hearing, the veteran said he could not 
recall a physician saying that he should have been service 
connected for both ears rather than for the right ear only.  
He indicated that his inservice hearing acuity was not 
adequately documented.  He indicated that no one had ever 
told him that he had left ear hearing loss while in service. 

Analysis

The July 1995 Board decision denying service connection for 
left ear hearing loss is final.  38 U.S.C.A. §§ 7104;  38 
C.F.R.  § 20.1100.

In cases where there are claims which have been previously 
denied and which have become final, new and material evidence 
must be submitted to reopen the claims. 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156 pertains to new and material evidence.  
Under this provision, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The purpose of this regulation "was not to require the 
veteran to demonstrate the new evidence would change the 
outcome of the claim; rather, it emphasizes the importance of 
a complete record for evaluation of a veteran's claim."  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The issue of whether the evidence submitted is new and 
material is a question of law.  The credibility of the 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  However, this presumption of credibility is not 
unlimited; Justus does not require VA to consider patently 
incredible evidence to be true.  Duran v. Brown, 7 Vet. App. 
216 (1994).

For the purposes of applying the laws administered by the VA, 
service connection for impaired hearing is not precluded when 
the audiological threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The fact that a veteran's hearing loss at the time of 
discharge did not meet the criteria set forth in 38 C.F.R. 
§ 3.385 does not preclude service connection for such hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board acknowledges the veteran's contention that his left 
ear hearing loss disability is a result of his period of 
active service, including those contentions expressed at his 
July 1997 RO hearing.  However, without supporting medical 
opinions or other medical evidence, his lay statements taken 
alone may not serve as evidence sufficient to link his left 
ear hearing loss to his period of active service.  This is 
because the veteran, as a layperson, is not competent to 
provide medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's lay assertions are 
essentially duplicative of evidence of previously of record.  
See 38 C.F.R. § 3.156.

The new medical evidence received with respect to the issue 
of service connection for left ear hearing loss is not new 
and material.  The evidence, to the extent it pertains to the 
veteran's left ear hearing loss at all, only includes recent 
measurements of the veteran's hearing acuity and current 
diagnoses of left ear hearing loss.  There is no medical 
opinion linking the veteran's hearing loss to his period of 
active service.  The veteran has conceded that he was never 
told during service that he had left ear hearing loss, and 
that no physician has told him that his left ear hearing loss 
was incurred during his period of active service or should be 
service connected.   Moreover, there is no medical evidence 
of record attributing the veteran's current left ear hearing 
loss to a disease or injury incurred during service (or 
showing hearing loss attributed to organic disease of the 
nervous system within one year of separation from service, 
see 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1998)).  

The new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence does not address the critical issue at hand - 
that is, it in no way tends to relate the current left ear 
hearing loss to a period of active service, either standing 
on its own or in the context of the entire record.  For this 
reason, the newly received evidence does not result in a more 
complete evidentiary record with respect to the issue of 
service connection for left ear hearing loss.  Hodge.  


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for left ear 
hearing loss is not reopened and the claim remains denied.


REMAND

In a letter dated September 1997, Ann M. Buettner, M.D., 
stated that the veteran was under her care for arthritis 
involving his hips, knees, and low back.  She said that 
during the time she had been his physician, he had 
consistently stated that he felt his current problems began 
while he was on active duty.  She had reviewed the veteran's 
statement on Standard Form 93, which was filled out about a 
year prior to his retirement from active duty, and indicated 
that this form reflected ongoing problems with swollen and 
painful joints and a possible diagnosis of arthritis.  She 
noted that she did not have access to the veteran's original 
active duty medical record, but that it was her opinion that 
he had been very consistent in his complaints and that he 
definitely had arthritis at the present time.  She opined 
that it would seem reasonable that the veteran's arthritis 
began during his active duty.  

In light of the foregoing, the Board finds that the veteran 
should undergo a VA medical examination, to include an 
opinion as to whether the veteran's arthritis of the hips, 
knees, hands and low back is attributable to his period of 
active service.

Additionally, at the veteran's July 1997 RO hearing, 
reference was made by the hearing officer to medical records 
from Grand Forks Air Force Base and the Fargo, North Dakota, 
Medical Center which may not have been previously obtained.  

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, private and VA 
who treated him for arthritis of the 
hips, knees, hands, and low back since 
his period of active service.  After 
securing the necessary releases, the RO 
should obtain all such records which have 
not been previously obtained and 
associate them with the claims folder.  
The records obtained should include any 
of the veteran's medical records from the 
Grand Forks Air Force Base and the Fargo, 
North Dakota, Medical Center not already 
associated with the file.  Any records 
received should be associated with the 
claims folder.

2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedist to determine the nature and 
etiology of any arthritis found of the 
hips, knees, hands and low back.  The 
examiner should state whether it is as 
likely as not that any such disability is 
attributable to the veteran's period of 
active service.  All indicated tests or 
studies should be performed.  The claims 
file must be made available to and 
reviewed by the orthopedist prior to the 
examination, who is requested to indicate 
whether he has reviewed the file.  The 
examiner should specifically discuss the 
letter from Ann M. Buettner, M.D., dated 
in September 1997.  The rationale for all 
opinions expressed should be explained.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions, including the 
requested examination and opinions, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
indicated development.

Then, the RO should readjudicate the veteran's claim for 
service connection for arthritis of the hips, knees, hands 
and low back.  If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the RO should issue a 
Supplemental Statement of the Case, and the veteran and his 
representative should be provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

